DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5-7, 14, 16, 18-23 and 26-34 are examined herein. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because claims 1, 28 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 

The claims recite: An edible formulation comprising, as in claims 1, 28 and 34:
edible filamentous fungus particles of fungal mycelia, as in claims 1, 28 and 34; 
particle sizes greater than 200 µm, as in claims 1, 28 and 34;
calcium ions, as in claims 1, 28 and 34; 
water; , as in claims 1, 28 and 34;
acetate moieties, as in claims 1, 28 and 34; and 
no animal derived components, as in claims 1 and 34.


This judicial exception is not integrated into a practical application because:
edible formulations are found in nature;
edible filamentous fungus particles of fungal mycelia, are found in nature;
particle sizes greater than 200 µm are found in nature;
calcium ions are found in nature;
water is found in nature;
acetate moieties are found in nature; and 
components not animal derived are found in nature.
Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because every ingredient claimed is found in nature.

Response to Affidavit
The affidavit by Applicant Finnigan was received, filed 4/27/2022, considered and is responded to below.  The Office thanks Applicant Finnigan for their time, education, experience and efforts in this matter.  

It is asserted, that the co-inventor is familiar with the application and the currently pending and amended claims, and has reviewed Office Actions issued: October 21, 2020; May 5, 2021; November 23, 2021 (“NFOA”), and the references most recently cited by the Examiner. 


It is asserted, that the currently amended independent claims of the instant application are understood and specify:

    PNG
    media_image1.png
    511
    851
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    136
    748
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    90
    728
    media_image3.png
    Greyscale


In response, Applicant’s understanding of the claims is appreciated.

It is asserted, that over the years, we have tried to replace egg albumin and have assessed various binders, additives, hydrocolloids, starches, proteins, and fibers, amongst a range of possible ingredients. However, it has been very challenging indeed to remove egg albumin and yet provide a vegan foodstuff having desirable characteristics, whereby the foodstuff can replicate meat (and can replicate our vegetarian egg albumin-containing products).
As a result of wide-ranging investigations of wide-ranging different types of materials, we unexpectedly found that calcium ions interact with filaments of our fungal mycelia to improve texture of the mycelia and this finding has enabled us to produce vegan foodstuffs which include no egg albumin. We do not understand exactly why the effect is achieved but it is illustrated in the examples below.
In response, Applicant’s continues time in this matter is appreciated, however, a proper showing of unexpected results is not show herein. Applicant may want to schedule an Office Interview with their representative and the examiner to discuss what a proper showing of unexpected results requires.  The examiner has made several attempts at providing a clear description of a proper showing, including discussion on the experimental design, however, the criteria set forth has not been applied, as discussed in the following responses.

It is asserted, that mycoprotein is described in the instant application publication at J [0055], as follows:

    PNG
    media_image4.png
    437
    589
    media_image4.png
    Greyscale


In response, although the pending description of mycoprotein paste is appreciated, this does not constitute a definition of the claimed edible filamentous fungus particles because the mass described is in a paste, not a dry particle form.
The micoprotein paste described have 23-25 wt% solids of non-viable RNA reduced fungal hyphae having an approximate length of 400-750 microns in length and 3-5 microns in diameter, with a branched frequency of 2-3 tips per length; in a mixture wherein the remaining ingredient is only water.
This paste shown is not a representation of the claimed fungal and water components, comprising:
at least 20 wt% (from 20 to below 100 wt%) on a dry weight basis of edible filamentous fungus particles, comprising filaments of fungal mycelia having an aspect ratio of greater than 40 and a number average length of greater than 200 pm; with 
at least 50 wt% (from 50 up to below 100 wt%) of water.
Said paste does not represent the scope of the claimed fungal and water components because its shows:
about 24 wt% solids of non-viable RNA reduced fungal hyphae having an approximate length of 400-750 microns in length and 3-5 microns in diameter, having a branched frequency of 2-3 tips per length; and 
about 76 wt% water.




Claim 1 requires (all responses will be toward claim 1): 
at least 20 wt% (from 20 to below 100 wt%) on a dry weight basis of edible filamentous fungus particles, comprising filaments of fungal mycelia having an aspect ratio of greater than 40 and a number average length of greater than 200 pm; and 
at least 50 wt% (from 50 up to below 100 wt%) of water.
Even if the claimed were modified to match the description of the paste, there would still need to be an accounting of how when in a composition as a whole, the ingredients therein are reduced/increased.

For example: in a composition there is 100 wt% of ingredients.  
In said 100 wt%, if there is 20 wt% of the microprotein paste described, the composition would comprise:
about 4.8 wt% (about 24 % of 20 wt%) solids of non-viable RNA reduced fungal hyphae having an approximate length of 400-750 microns in length and 3-5 microns in diameter, having a branched frequency of 2-3 tips per length; and 
about 15.2 wt% (about 76 % or 20 wt%) water.
The paste described also does not represent the claimed edible filamentous fungus particles, comprising filaments of fungal mycelia having an aspect ratio of greater than 40 and a number average length of greater than 200 pm. Therefore its use in any experiment is not commensurate in scope of the claims.



It is asserted, that Examples 1 and 2: Formulations were prepared by mixing mycoprotein (a mass comprising filaments of fungal mycelia defined in the instant application) with calcium chloride solution (Example 2) to introduce calcium ions into the mycoprotein.
The calcium chloride solution was a 36 wt% aqueous solution. Mycoprotein paste was mixed with 0.9 wt% of the calcium chloride solution. 
Example 1 was a control which consisted of mycoprotein as described, with no added calcium ions. In both cases, the formulations were formed into rectangular pieces having 15 mm thickness using a forming machine.
Samples were treated differently as follows:
Treatment 1 (T1): Samples stored under ambient conditions.
Treatment 2 (T2): Samples steamed at 100 °C for 24 minutes.
Treatment 3 (T3): Samples subjected to Treatment 2, followed by freezing at -21 °C for at least one week.
In response, the paste used is not the same as the fungus and water claimed, therefore its use in Examples 1-2 is not commensurate in scope of the claims.
The calcium chloride solution (Example 2) used to introduce calcium ions into the mycoprotein, a 36 wt% aqueous solution with 0.9 wt% of the calcium chloride solution. This solution only provides 0.9% of 36 wt%, which amounts to 0.324 wt% of calcium chloride with 35.676 of some unknown type of solution.
Further calcium chloride only comprises about 36 % of calcium ions, therefore the examples only have about 0.116 wt% (36 % of 0.324 wt%) of calcium ions.

Claim 1 requires “less than 1 wt% on a dry weight basis of calcium ions”, not 0.116 wt% (36 % of 0.324 wt%) of calcium ions.  Therefore the examples are not commensurate in scope of the claimed composition because a claim of less than 1 wt% reaches from about 0.99 to no calcium, wherein only about 0.116 wt% of calcium ions are used in the examples.
Then, it is noted that there is no discussion of the any amount of acetate moieties as claimed.
The formulations of Examples 1 or 2 are not commensurate with the scope of claim 1 (or claims 28 and 34, for similar reasons).

It is asserted, that in Example 3, the samples were tested to analyze rheology, the elastic modulus (G' (Pa)) of mycoprotein containing formulations was assessed using a Bohlin CVO 50 Rheometer (Bohlin Instruments, UK) with parallel plate geometry (diameter - 20 mm). 
In response, since the formulations sued were not commensurate in scope of the claims, said rheology is not a proper showing in relative thereof.

It is asserted, that in addition, we investigated the effect of adding increasing concentrations of calcium ions on G' of mycoprotein samples using calcium chloride, as described in the following examples.



Example 4: In this example, formulations of mycoprotein and calcium chloride were prepared as described in Example 1, except that four different formulations were prepared as follows: 
Formulation with mycoprotein and 0 wt% calcium chloride (i.e., pure mycoprotein); 
Formulation with mycoprotein and 0.3 wt% calcium chloride;
Formulation with mycoprotein and 0.6 wt% calcium chloride; and 
Formulation with mycoprotein and 0.9 wt% calcium chloride. 
Each of formulations (i) —(iv) was then subjected to treatment T1 described above and the G’ was assessed as described in Example 3.
In Example 5: In this example, the same formulations (i) — (iv) of Example 4 were prepared, but all of the formulations were subjected to treatment T2 described above and the G’ was assessed as described in Example 3.
In Example 6: In this example, the same formulations (i) — (iv) of Examples 4 and 5 were prepared, but all of the formulations were subjected to treatment T3 described above and the G’ was assessed as described in Example 3.
It will be noted that Examples 4, 5, and 6 above only differ in the treatment used i.e., T1, T2, or T3, respectively, as illustrated in Figure 2 below. 

    PNG
    media_image5.png
    595
    765
    media_image5.png
    Greyscale


Figure 2 shows that the addition of calcium ions increases the Elastic Modulus (G’) of mycoprotein, regardless of whether treatment T1, T2, or T3 is used, and, for any particular treatment, the G’ increases as the calcium chloride ion concentration increases.
The effects observed with adding calcium and increasing calcium concentrations are unexpected (but highly advantageous) and enable us to produce vegan foodstuffs which do not need to include egg albumin which we had used very extensively for decades.

In response, since the formulations sued were not commensurate in scope of the claims, said rheology is not a proper showing in relative thereof. 
The experiments do not discuss what the closest prior art is, and also do not make a direct comparison thereof.
Even if the formulations represented a claimed composition, the design of the experiment is flawed because it does not show how the result is due to the claimed features (including how the ranges are established), wherein the specifically claimed ranges provide the unexpected result, not unclaimed features.  A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Further, a proper experimental design includes consists of all combinations across all levels of each factor. It is capable of estimating all factors and their interactions to show the unexpected result. The total number of unique runs in a complete factorial experimental design for fixed-level designs may be calculated as bf where b is the number of levels for each factor and f is the number of factors. For example, a complete factorial design of three factors, each at two levels, would consist of 23 = 8 runs. Similarly, a complete factorial design consisting of five factors at two levels and four factors at three levels would require of 25 * 34= 2,592 unique runs.  The more limited the claims are, make a design with less experimental runs. 
Then the runs must be repeated multiple times, to show statistical evidence, that the experimental results are robust, occur every time, and are not just a flier.
Once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.






It is asserted, that none of the prior art cited by the Examiner describes the effect of calcium ions on the G' (Pa) when mixed with filamentous fungal mycelia. It is this advantageous effect we utilize to produce edible formulations which are vegan.
The instant invention is based on a surprising insight in relation to the use of calcium with fungal mycelia which allows vegan products to be produced with advantageous textural characteristics. I do not believe that any combination of Finnigan, Nelson, WHF, Morimoto, FAO, and/or Finnigan2 would lead a skilled person to the advantageous combination of features described in claims 1, 28, or 34.
Collectively, for the reasons discussed above, I disagree with the Examiner’s allegation that the claimed inventions would have been obvious. I say that because at the time of invention it would have not been predictable that combining calcium ions with filaments of fungal mycelia could be used to formulate meat substitute edible formulations having the specified amounts and properties. None of the asserted references, either individually or collectively, teach, suggest, or a guide a person of ordinary skill in the art to such formulations with any reasonable degree of success or predictability.
In response, Applicant’s opinion is appreciated, however, since not a single criteria for a proper showing of unexpected result has been met by the experiments and/or the discussion presented in the Affidavits of 4/27/2022; 8/24/2021 and 1/29/2020, a proper showing of unexpected results has not been presented.



Claim Objections
Claim 6 of this application is patentably indistinct from claim 18 of the pending application. 
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 28, 34 and any claims dependent on them are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 


The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 28 and 34 recite that the claimed composition comprises at least 50 weight percent water, meaning the composition wet, and also require edible filamentous fungus particles and calcium ions that are on a dry weight basis.
Since a composition claim is toward a single composition at one single point in time, the matter of any composition having both liquid and powdered ingredients, at the same point in time, is not conveyed in such a manner that shows that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Further, it is well known in the art that to derive the amount of ingredients on a dry weight basis requires that the composition is made then put under vacuum to remove all the water from the composition wherein the results are analyzed.  This means that wet compositions do not have dry matter contents, that it only after the product is made and used in a method of being dried, that such information is available.  Therefore Applicant does not have possession of a composition that has both dry matter content and at least 50 wt% water.
The same problem exists with the phrases “wt% on a dry matter basis” and “dry basis”.
At least claims 5, 14, 16, 18-20 and 32 all have these issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 28, 34 and any claims dependent on them are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 28 and 34 recite that the claimed composition comprises at least 50 weight percent water, meaning the composition wet, and also require edible filamentous fungus particles and calcium ions that are on a dry weight basis. It is unclear as to how a wet composition has ingredients that are dry; and therefore a critical element is missing for the claims. The same problem exists with the phrases “wt% on a dry matter basis” and “dry basis”.  Claims 5, 14, 16, 18-20 and 32 all have these issues.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 14, 16, 18-23, and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Finnigan (2004/0197461) in view of Nelson, WHF, Morimoto (4,554,166), FAO and Finnigan2 (2006/0105080).
Nelson: Calcium measurement in living filamentous fungi expressing codon-optimized aequorin; Molecular Microbiology (2004) 52(5), 1437-1450.
WHF: World’s Healthiest Foods: calcium published online at least by Sept. 09, 2013 at https://web.archive.org/web/20130909214039/http://www.whfoods.com/genpage.php?tname=nutrient&dbid=45#function

FAO: Torry Research Station. 2001. Handling and Processing Shrimp. Torry Advisory Note No. 54; FAO in partnership with Support unit for International Fisheries and Aquatic Research, SIFAR, 2001.

With regard to the prior art, the term/phrase "dry weight" or “dry matter” encompasses the amount being on any wt% basis.

Independent claim 1
Finnigan teaches methods of making edible formulations comprising edible fungal particles of a filamentous fungus (0007).



No animal derivatives
Finnigan teaches that other ingredients are optional, such as animal or vegetable protein, therefore provides a scenario wherein the formulation comprises no components derived from animals (0018).

Amount of filamentous fungi
Finnigan teaches that the composition comprises at least 30 to 50 wt% of said filamentous fungus on a dry matter basis (0015), which encompasses the claim of at least 20 wt% on a dry weight basis of edible filamentous fungus particles.

Finnigan teaches that at least 80 wt% of fungal particles in said formulation comprise fungal mycelia (0009).  

Aspect ratio: Finnigan teaches that the fungi is subject to a step of size reduction using a blender and or homogenizer (0021), wherein the resultant length, a first dimension, is less than 200 µm (0023).  As for the diameter/width of the fungi particles, Finnigan teaches that a second dimension, perpendicular to the first dimension (i.e. length) is at least 1 µm (0027). Therefore the aspect ratio provided by Finnigan is 200/1 or 200, which provides the claimed range of greater than 40. Further, one of skill in the art of blending and/or homogenizing would have a reasonable expectation of success in achieving a desired particle size by increasing or decreasing the size of food being sheered by adjusting the process parameters, such as time, number of blades used, rpm or power.

Length of the filamentous fungi
Finnigan teaches that edible fungal particles (i.e. the food ingredient of the first aspect) may be prepared by subjecting an aqueous formulation comprising edible fungi to a size reduction process (0023), wherein the length of the particles are reduced to a size of less than 200 µm (0019).  This means that the particles when in an aqueous formulation, prior to the size reduction have a size of greater than 200 µm, which encompasses the claim of a number average length of greater than 200 µm.

Calcium Ions
Finnigan does not discuss the calcium ions, however, they are known to exist in filamentous fungi.
Nelson also teaches about using filamentous fungi and that it naturally comprises calcium (i.e. calcium ions) (see the Title and Introduction).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using filamentous fungi compositions, as Finnigan, to include calcium in said composition, as claimed, because Nelson illustrates that the art finds calcium (calcium ions) to be naturally occurring in filamentous fungi. 




WHF also teaches about calcium, and further provides that its consumption provides the benefit of bone support, maintaining acid/alkaline balance in the blood and muscle health (see Summary).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions, as Finnigan, to include calcium in said composition, as claimed, because WHF provides several health benefits from its consumption. 

The modified teaching does not discuss the amount of calcium ions in nutritional composition.
Morimoto also teaches methods of making nutritional compositions with fibrous proteinaceous material (ab., 2, 55+, ref. clm. 1) and at least 50 wt% of water (ref. clm. 19), where the type of protein is not limited (ref. clm. 1) and further provides that the composition comprises calcium, from sources that include calcium acetate for its function as a gelling agent (2, 42+) to provide a beneficial texture to the food (5, 10+).
Morimoto teaches that the gelling agents are used in amounts that do not impart a bitter taste, and goes on to teach that such excessive amounts can be washed out of the protein fibers (2, 50+), which imparts that there is no upper limit to the amount of gelling agents used.
Morimoto also provides that the residual calcium ions in the product made, a meat analog (i.e. substitute) having the texture of natural shrimp (5, 12+), is in amounts of about 0.1 to 0.4 wt% (4, 24+).

FAO teaches that raw shrimp meat has about 75 to 80 percent water (see Composition of shrimp).
Therefore, given the water is extracted from Morimoto’s meat analog (i.e. substitute) having the texture of natural shrimp, to determine a dry weight amount of calcium ions, there would be at least 4 times the amount of calcium ions on a dry weight basis, or about at least 0.4 to 1.6 wt% calcium ions on a dry weight basis in total, which encompasses at least 0.1 wt% and less than 1 wt% of calcium ions in total, on a dry weight basis calcium ions.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions with fibrous proteinaceous material, as Finnigan, to include calcium ions, as claimed, because the combination of Morimoto and FAO illustrates that the art finds encompassing amounts of calcium ions, to be suitable for similar intended uses, including methods of making nutritional compositions with fibrous proteinaceous material, which further shows that it was known for such a thing to have been done (See MPEP 2144.07), further provides that said ingredient provides beneficial textures to food. 

Acetate Moieties
Since the source of calcium is calcium acetate, as discussed above, acetate moieties are in the composition from said source.



Water
Finnigan does not discuss how much water is in the aqueous formulation, discussed above.
Finnigan2 also teaches methods of making edible formulations comprising edible fungal particles of a filamentous fungus (ab.), and further provides when in an aqueous formulation. Water is used in an amount of at least 50 wt% (0016-0017).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making aqueous formulations comprising edible fungal particles of a filamentous fungus, as the modified teaching above, to include the amount of water used, including at least 50 wt%, as claimed, because Finnigan2 illustrates that the art encompassing amounts as being suitable for similar intended uses, including methods of making aqueous formulations comprising edible fungal particles of a filamentous fungus (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Intended use
It would be reasonable for one in the art to expect that similar compositions have similar intended uses, including being a meat substitute, as claimed.

Dependent claims
As for claim 5, the modified teaching provides that the composition comprises filamentous fungus on a dry matter basis, as discussed above.  Also, the discussion on calcium ions above provides about at least 0.4 to 1.6 wt% calcium ions on a dry weight basis in total, which encompasses at least 0.2 wt% of calcium ion on a dry matter basis (i.e. 2,000 mg/kg), as claimed.

As for claim 6, the modified teaching provides that the composition comprises filamentous fungus on a dry matter basis, as discussed above.  Also, the discussion on calcium ions above provides about at least 0.4 to 1.6 wt% calcium ions on a dry weight basis in total, which encompasses at least 0.5 wt% on a dry matter basis (5,000 mg/kg), on a dry matter basis calcium ions, as claimed.

As for claim 14, the modified teaching, in Finnigan2, provides the use of less than 7.5 wt% dissolved and/or suspended solids, including a vegetable pea protein (0018), which encompasses at least 1 wt% but less than 20 wt% of a vegetable protein source (A) which is not a wheat-based protein, as claimed.
The teaching of the protein being a suspended solid reads on its amount being based on dry weight.




As for claim 16, calcium acetate inherently comprises 1 calcium ion and 2 acetate ions, wherein calcium has a MW of about 40 and acetate has a MW of about 60, therefore calcium acetate comprises about 25 wt% calcium ions and about 75 wt% acetate ions.
The modified teaching, in Morimoto, provides a product that has about 0.1 to 0.4 wt% of calcium ions (4, 24+) from calcium acetate (ab, ref. clm. 13), and that there is no teaching of the acetate being removed, destroyed or converted, it is reasonable for one of skill in the art to extrapolate that there are twice as many acetate ions as calcium ions, including:
about 0.2 to 0.8 wt% of acetate ions, which encompasses the claim of at least 0.1 wt% and less than 2 wt% acetate ions; and 
provides a ratio of acetate ions/wt% of filamentous fungus of at least about 0.004 to 0.03 (0.2 to 0.8/ at least 30 to 50 wt% = about 0.004 to 0.03), which encompasses a ratio of from 0.005 to less than 0.04, as claimed

As for claim 18, see the discussion on Calcium ions and claim 6 above, for encompassing amounts.

As for claim 19, see claim 16 which discusses that the modified teaching provides a ratio of acetate ions/wt% of filamentous fungus of at least about 0.004 to 0.03 (0.2 to 0.8/ at least 30 to 50 wt% = about 0.004 to 0.03), which encompasses at least 0.005, as claimed.

As for claim 20, the modified teaching, in Morimoto, provides a product that has about 0.1 to 0.4 wt% of calcium ions (4, 24+), which encompasses at least 0.1 wt% and less than 1.5 acetate ions, as claimed.

As for claim 21, Finnigan teaches a paste of fungal particles having an RNA (ribonucleic acid) content of less than 2 wt% (0065), such a teaching makes obvious the use of zero RNA, which encompasses it having a dry weight basis of less than 1.9 wt%, as claimed.  

As for claim 22, Finnigan teaches the use of at least 30 wt% filamentous fungus on a dry matter basis (0015).  The modified teaching, in Finnigan2, provides at least 80 wt% water (0016). Such a teaching provides that the sum of the wt% of filamentous fungus divided by the wt% of water is about 0.375, which encompasses the claim of from 0.05 to less than 0.5.  
Further one of skill in the art of making food formulations would have the common knowledge of simple mathematics for adding more or less water to a composition for a desired amount of liquid therein, to achieve the claimed results.






As for claim 23, regarding the composition made being in a package with includes at least 50 g of the edible formation, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including being packaged in a desired amount, including 50 grams, therefore such a claim would have been obvious.

As for claim 26, Finnigan teaches that at least 80 wt% of fungal particles in said formulation comprise fungal mycelia (0009).  

As for claim 27, Finnigan teaches said fungal particles comprise fungus selected from fungi imperfecti (0012, and ref. clm. 3).

As for claim 30, the modified teaching, regarding the composition made being in a package with includes at least 100 g of the edible formation, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including being packaged in a desired amount, including 100 grams, therefore such a claim would have been obvious.






As for claim 31, Finnigan teaches that the fungi includes Fusarium (0011, and ref. clm. 4).  Regarding the composition made being in a package with includes at least 50 g of the edible formation, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including being packaged in a desired amount, including 50 grams, therefore such a claim would have been obvious.

As for claim 32, Finnigan teaches that the composition comprises at least 30 to 50 wt% of said filamentous fungus on a dry matter basis (0015), which encompasses 40 wt%, as claimed.

As for claim 33, Finnigan, provides that the preferred fungi have a cell wall which includes: chitin and/or chitosan; polymeric glucosamine; and beta1-3/1-6 glucans, as claimed.

Independent claim 28
All limitations claimed are made obvious based on the discussion towards claim 1 16, 19 and 26 above.

Dependent claim
As for the limitations of claim 7, please see the Calcium ion and Water sections above.


As for claim 29, Finnigan teaches the use of at least 80 wt% of fungal particles in said formulation comprise fungal mycelia (0008), wherein said fungal particles comprise fungus selected from fungi imperfecti (0011).

Independent claim 34
All limitations are made obvious based on the discussions of claims 1, 26, 28  above.

Response to Arguments
  	It is asserted, that reconsideration of this Application is respectfully requested. A Declaration under 37 C.F.R. § 1.132 by Inventor Finnigan is provided herewith. The Examiner is respectfully requested to consider the Declaration in conjunction with this response. 
	In response, please see the Affidavit section above for the consideration and response to said Declaration.

It is asserted, that the Examiner objects to the amended claims as filed on August 23, 2021 because the amendments are in light ink rather than in dark ink. NFOA at 13. Applicant apologizes for this inadvertent error. Applicant submits herewith a set of amended claims in dark ink. 
In response Applicant’s timely response is appreciated, and said Objection is not re-issued herein.

It is asserted, that Claims 1, 28, and 34 are rejected under 35 U.S.C. § 101 as allegedly being directed to a natural phenomenon without significantly more. NFOA at 13-15. Applicant respectfully disagrees for at least the following reasons. 
The claims as amended are generally directed to a meat substitute edible formulation comprising at least 20 wt% on a dry weight basis of edible filamentous fungus particles with different amounts of calcium ions, acetate moieties, and water. While the Examiner asserts that all of the individual components are found in nature, the specific amounts and combinations of each of the individual components recited in each of amended claims 1, 28, and 34 do not coexist in nature, and the Examiner has not provided any evidence to indicate that they would coexist in nature. Thus, the claimed meat substitute edible formulations contain combinations of natural products that do not coexist in nature and instead are manmade compositions having markedly different characteristics that the individual components do not possess. 
According to MPEP § 2106.04(c) (Rev. 10.2019, June 2020) at 2100-46: "The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state." "When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination." Id. at 2100-47. 
Furthermore, the claimed filamentous fungus particles comprise filaments of fungal mycelium. Mycelium in its natural state is a root-like structure of a fungus consisting of a mass of branching, thread-like hyphae. Fungal colonies composed of mycelium are found in and on soil and many other substrates. These mycelia contain water. 

Therefore, filamentous fungal mycelia in their natural state are not dried or in the form of a paste. In addition, the filamentous fungal mycelia used herein were treated to reduce its RNA content (see specification at page 5, lines 24-29; page 7, lines 26-35). In view of the foregoing, the structure of the filamentous fungus particles as claimed has been changed from its natural state as it has been dried and made into a non-natural paste (see specification at page 7, lines 26-35). Additionally, the particular combination of these non-natural filamentous fungus particles with the specified amounts of calcium ions, acetate moieties, and water further distinguishes the claimed manmade edible formulations from anything found in nature. 
 	Accordingly, the claims are not drawn to "a natural phenomenon without significantly more" and are patent eligible subject matter under 35 U.S.C. § 101. Applicant respectfully requests that the rejections be withdrawn. 
	In response, although Applicant opinion on filamentous fungal mycelia in their natural state are not dried or in the form of a paste is appreciated, no evidence is provided, therefore this argument is not persuasive because in nature, given climate conditions of a drought filamentous fungal mycelia may dry and during freezing climate or bacterial attack of the filamentous fungal mycelia, it may rot and become paste like.

It is asserted, that rejections under 35 U.S.C. § 112(a) Claims 1, 28, 34 and any claims depending on them are rejected under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement. NFOA at 15-16. 
The Examiner asserts that "[c]laims 1 and 34 recites that the claimed composition comprises at least 50 weight percent water, meaning the composition wet, and also require edible filamentous fungus particles and calcium ions that are on a dry weight basis. Since a composition claim is toward a single composition at one single point in time, the matter of any composition having both liquid and powdered ingredients, at the same point in time, is not conveyed in such a manner that shows that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention." NFOA at 16. The Examiner further asserts that "it is well known in the art that to derive the amount of ingredients on a dry weight basis requires that the composition is made then put under vacuum to remove all the water from the composition wherein the results are analyzed. This means that wet compositions do not have dry matter contents, that it only after the product is made and used in a method of being dried, that such information is available. Therefore Applicant does not have possession of a composition that has both dry matter content and at least 50 wt% water." Id. According to Wikipedia, the definition of "dry matter" or "dry weight" is "a measurement of the mass of something when completely dried ... The nutrient or mineral content of foods, animal feeds or plant tissues are often expressed on a dry matter basis, i.e. as a proportion of the total dry matter in the material. For example, a 138-gram apple contains 84% water (116 g water and 22 g dry matter per apple)." In addition, "dry matter basis" and "dry weight basis" are widely used in patents and patent applications. 
A search of "dry matter basis" on Espacenet shows the wide-spread use of "dry matter basis" in patents/patent applications, where over 100,000 patents/patent applications were identified. For example, dry matter basis is used in Int. Pat. Pub. No. WO 2001/067886 Al and U.S. Pat. No. 8,672,245 B2 which specifically relate to fungal cells. In particular, WO 2001/067886 Al defines dry matter basis as follows: "These percentages are based on the weight of the cells in the dry matter, in other words one firstly dries the substance or product and, on the basis of the dry matter obtained, calculate (by weight) the percentage of that matter that is fungal cells." 
In addition, granted claim 1 of US 8,672,245 B2 is (emphasis added): An aqueous formulation of edible fungi, the formulation comprising edible fungal particles, wherein the number average of the lengths of said fungal particles is less than 200 pm and is at least 1 pm, said fungal particles being provided in an aqueous liquid, wherein said formulation includes less than 20% w/w of said edible fungi on a dry matter basis, wherein said edible fungi comprises filamentous fungus and includes at least 80 wt % of fungal mycelia, and wherein the formulation includes at least 5% w/w and less than 15% w/w of milk solids on a dry matter basis. Therefore, it is clear that the dry matter or dry weight is the amount of material, in the absence of water, and the composition as a whole does not need to be dry to provide components of the composition in an amount on a dry matter or a dry weight basis. This is in accordance with the presently amended claims. 
Claimed components such as filamentous fungus particles may include water in them where the level of water may be inconsistent. This is why the claimed amounts are in the absence of water, i.e., on a "dry weight basis." As can be seen from the foregoing, the use of "dry weight basis" and "dry matter basis" is conventional in the art and a person of skill in the art would fully understand the meaning of these terms as used in the claims. Applicant respectfully requests that the rejections be withdrawn. 
In response, new matter is dependent on what only what is wholly unsupported, meaning the original disclosure must have support for what is claimed or it is new matter.  In this case, there is no support for how a composition having from 50 up to below 100 wt% water also has dry matter, therefore this argument is not persuasive.
 
It is asserted, that the Examiner asserts that "[c]laims 1 and 34 recites that the claimed composition comprises at least 50 weight percent water, meaning the composition wet, and also require edible filamentous fungus particles and calcium ions that are on a dry weight basis. It is unclear as to how a wet composition has ingredients that are dry." NFOA at 17. The Examiner further states that claim 18 specifically "presents narrow and broad limitations of the same element in a claim and therefore is indefinite." Id. 
As explained in more detail above with respect to the rejections under 35 U.S.C. § 112(a), it is clear that the dry matter or dry weight is the amount of material, in the absence of water, and the composition as a whole does not need to be dry to provide components of the composition in an amount on a dry matter or a dry weight basis. 
In response, patentability of a claim includes a composition as a whole, the ingredients therein and any chemical or physical structure they impart to the composition as a whole. In this case, the matter of how a composition having from 50 up to below 100 wt% water also has dry matter, is unclear.


It is asserted, that regarding claim 18, the present amendments are believed to render the rejection moot.
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
It is asserted, that the present amendments are believed to render the 112(d) rejection of claim 18 moot. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

It is asserted, that Applicant respectfully traverses the 102 rejection of the claims because the examiner has failed to raise a prima facie case of obviousness as applied to the amended claims for at least the reason that neither Finnigan, Nelson, WHF, Morimoto, FAO, nor Finnigan2 would lead a person of ordinary skill in the art to specifically combine at least 20 wt% on a dry weight basis of edible filamentous fungus particles with different amounts of calcium ions, acetate moieties, and water, in the absence of any animal derived components, to produce the claimed meat substitute edible formulations with any reasonable expectation of success. 
In response, if Applicant would explain what specifically is failing in the rejection of record, the examiner would be happy to discuss this.
 


It is asserted, that regarding Finnigan, the Examiner asserts that "Finnigan teaches methods of making edible formulations comprising edible fungal particles of a filamentous fungus (0007)." NFOA at 19. The Examiner also argues that Finnigan teaches fungal particles having a size of greater than 200 pm, as is recited in the present claims. Specifically, the Examiner asserts that "Finnigan describes a "size reduction process" which involves spray drying (Example 3), however also denotes that the food ingredient of the first aspect may be prepared by subjecting an aqueous formulation comprising edible fungi to a size reduction process. This means that prior to size reduction or drying, when the particles were in an aqueous solution (as claimed), in the intermediate product made, that the particle size is above 200 microns." NFOA at 9. 
Applicant acknowledges that before the size-reduction is performed in Finnigan, the mycoprotein paste is the same as described in the instant specification, prior to the calcium being added. 
However, Finnigan size-reduces to produce a fat mimetic so that desserts can be produced with suitable mouth feel. In the present invention, meat substitutes are produced, and there is no size-reduction process; however, on the contrary, calcium is added to improve elastic modulus and the rheology of the edible formulation. 
In response, it would be reasonable for similar compositions to have similar intended uses, therefore this argument is not persuasive.  Further. Applicant admits that before the size-reduction is performed in Finnigan, the mycoprotein paste is the same as described in the instant specification, prior to the calcium being added. 


It is asserted, that furthermore, independent claims 1, 28, and 34 have been amended to specify a "meat substitute edible formulation." The primary reference of Finnigan is not concerned with a meat substitute formulation, and instead discloses the production of a wide range of other foodstuffs or food ingredients including desserts (e.g. yoghurt), reconstitutable drinks or soup and extruded foodstuffs, (e.g., savoury snack foods), but not meat substitutes. See Finnigan at Abstract. 
In response, it would be reasonable for similar compositions to have similar intended uses, therefore this argument is not persuasive

It is asserted, that regarding Finnigan2, Finnegan2 uses very small amounts of filamentous fungus (see Table 2 in Finnigan2) in each case, where no more than 2 wt% of fungus is used. In contrast, the amount of gluten in Finnegan2 is in excess of 20 wt% and the amount of water is in excess of 67 wt%. Thus, Finnigan2 is involved with addressing a different problem wherein the major ingredient is gluten and the minor ingredient (far below the level in accordance with the present invention) is filamentous fungus. Finnigan2 uses fungus in low amounts to slow down texture development in gluten and includes very large amounts of water in its formulations, in contrast to the solid first food ingredient of Finnigan. 
The Examiner alleges that the present claims "are open to including any other ingredient, including gluten or others, and does not exclude the use of gluten." NFOA at 11. Applicant acknowledges that the scope of the claims is open to inclusion of other ingredients, such as gluten. However, given the fact that claims 1 and 34 both specify at least 20% edible filamentous fungus particles and at least 50% water, the maximum possible level of gluten which could be included is less than 30%, which is far below the level disclosed in Finnigan2. This illustrates the fact that Finnigan2 includes a major amount of gluten and a minor amount of mycoprotein; whereas, in contrast, the present invention involves a major amount of mycoprotein which is treated with calcium to improve its elastic modulus. 
In response, Finnigan2 is not applied to show what the primary teaching already teaches, therefore this argument is a piecemeal analysis of the rejection that merely picks apart the references versus taking the rejection as a whole. Finnigan is provided to show that it was known to use encompassing amounts of water in edible aqueous formulations comprising fungal particles of a filamentous fungus, therefore this argument is not persuasive.

It is asserted, that regarding the previous Inventor Declaration filed on August 24, 2021, the Examiner asserts that "a proper showing of unexpected results has not been presented to the office for consideration, and therefore these arguments are not persuasive ... The showing of unexpected results is not commensurate in scope with the invention as claimed. See MPEP 716.02(d). The declaration does not provide a description of precisely what was tested, including ingredients an amounts of ingredients; method steps and parameters thereof. Therefore, there is no description of all of the test conditions. The results do not include the actual steps carried out, the materials employed, and the results obtained should be spelled out." (Examiner's emphasis). NFOA at 7. The Examiner goes on to argue that "[t]he results are not shown to be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features." (Examiner's emphasis). NFOA at 8. 
Applicant provides herein an accompanying Declaration under 37 C.F.R. § 1.132 ("Declaration") by Inventor Finnigan presenting additional experimental results that demonstrate how increasing calcium concentrations with mycoprotein produces an unexpected and improved effect on elastic modulus. Specifically, the Declaration compares the elastic modulus (G') of pure mycoprotein with mycoprotein in combination with calcium ions at different concentrations, including 0 wt%, 0.3 wt%, 0.6 wt%, and 0.9 wt% calcium chloride solution. See Declaration at ¶¶ 14-18. Notably, the tested concentrations of 0.3 wt%, 0.6 wt%, and 0.9 wt% calcium chloride all fall within the calcium ion range recited in claim 1 of "at least 0.100 wt% and less than 1 wt% on a dry weight basis of calcium ions." The Declaration data show that calcium ions improve the G', in all treatment cases, and that this effect increases as the concentration of calcium ions increases. See Declaration at Figure 2. These results are entirely unpredictable from the prior art and demonstrate real advantageous effects on the properties of the claimed edible formulations. Improved elastic modulus is an important property in achieving appropriate rheology in a meat-substitute edible formulation, and the Declaration data present a quantitative beneficial effect that added calcium 
has on the mycoprotein. As Inventor Finnigan discusses, "The effects observed with calcium and increasing calcium concentrations are unexpected (but highly advantageous) and enable us to produce vegan foodstuffs which do not need to include egg albumin which we had used very extensively for decades." See Declaration at ¶119. He further explains that "[n]one of the prior art cited by the Examiner describes the effect of calcium ions on the G' (Pa) when mixed with filamentous fungal mycelia." See Declaration at ¶ 20. 
Regarding this combination of calcium ions with filamentous fungi, the Examiner asserts that "Finnigan does not discuss the calcium ions, however, they are known to exist in filamentous fungi. Nelson also teaches about using filamentous fungi and that it naturally comprises calcium (i.e., calcium ions) (see the Title and Introduction)." NFOA at 21. While Applicant acknowledges that calcium ions are naturally present in filamentous fungi, the prior art of record does not provide any teaching or suggestion that calcium ions exist at the levels specified in the present claims, or that the addition of calcium leads to advantageous effects on mycoprotein elastic modulus and rheology. Applicant positively adds calcium ions to the claimed formulations so that they interact between hyphae of the filamentous fungus to produce the advantageous effect on elastic modulus, and this is not taught or suggested by any of the cited prior art. 
The Examiner argues that "[i]t would have been obvious to one of skill in the art ... to modify methods of using filamentous fungi compositions, as Finnigan, to include calcium in said composition, as claimed, because Nelson illustrates that the art finds calcium (calcium ions) to be naturally occurring in filamentous fungi." NFOA at 21. However, the Examiner provides no rationale for why one of skill in the art would be motivated to include additional calcium ions in filamentous fungi compositions if calcium is known to already naturally occur in filamentous fungi. Neither Finnigan nor Nelson describe the benefits of adding exogenous calcium to filamentous fungi, which are demonstrated in the Declaration and instant application. 
Furthermore, the Examiner provides no reasoned explanation for why a person of ordinary skill in the art would have been motivated to combine Finnigan or Finnigan2 (which are directed to edible fungi) with Morimoto or FAO (which are directed to artificial shrimp and shrimp handling procedures, respectively), particularly when the claimed invention specifies that the claimed composition does not contain any animal derived components. The reference combination appears contrived and the assertions for combining the references are conclusory. Even if there were a motivation to combine the asserted references (which is denied), the combination does not teach or suggest all the elements of the claimed invention with any reasonable expectation of success. 
Moreover, the Examiner suggests that the claimed composition does not amount to an invention "because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function." NFOA at 24. On the contrary, however, the Declaration describes the "new, unexpected and useful function" and presents new experimental data that demonstrate the foregoing. There is clearly a cooperative and useful relationship and function between the filamentous fungus and calcium ions that is not achieved with other ingredients (e.g., other possible binders, additives, hydrocolloids, starches, proteins, and fibers). See Declaration at least at %% 6, 13-20. 
Of note, the Examiner refers to "the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) ... ." NFOA at 24-25. However, the present application is directed towards a meat substitute which is made in industry (it is an industrial product) rather than a product which may be produced by "cooks, chefs, and bakers ...." The present invention is not an invention undertaken by "cooks, chefs, and bakers." It is in fact the preparation of a raw material, potentially to be sold as a commodity, which may be used in a foodstuff and is not simply made in a kitchen. Thus, the Examiner has failed to accurately resolve the level of ordinary skill in the art and failed to accurately ascertain the differences between the claimed invention and the prior art. This in direct contradiction to the basic factual inquiries of Graham v. John Deere Co., 383 U.S. 1, 148 U.S.P.Q. 459 (1966) reaffirmed in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 U.S.P.Q.2d 1385 (2007). 
In response, the response to said Declaration specifically shows how the experiments made by Applicant are not a proper showing of unexpected results.  How to make a proper showing has been provided to Applicant.  Applicant’s time and experience is greatly appreciated in these matters, however, they are either not able or not willing to provide such a proper showing.  A proper requires a design of experiment that is precise, designed in a manner that reflects scientific accuracy with regard to the scope of what is claimed. In this case the experiments are not toward what is claimed, and the experimental design is not properly formed for such a showing.  Also no statistical evidence is provided.  Applicant’s efforts are appreciated, however, not a single criteria for a proper showing of unexpected result has been met by the experiments and/or the discussion presented in the Affidavits related to this case, therefore a proper showing of unexpected results has not been presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793